11th Court of Appeals
Eastland, Texas
Opinion
 
Jonas Shermaine Curry
            Appellant
Vs.                  No. 11-03-00416-CR – Appeal from Ector County
State of Texas
            Appellee
 
            Jonas Shermaine Curry has filed in this court a motion to dismiss his appeal.  In his motion,
appellant states that he no longer desires to prosecute this appeal.  The motion is signed by appellant
and his counsel.  TEX.R.APP.P. 42.2.
            We note that this is an appeal from a judgment revoking community supervision and that
appellant entered a plea of true to one of the three allegations the trial court found to be true.  The plea
of true to a single allegation is sufficient to support the revocation.  McDonald v. State, 608 S.W.2d
192 (Tex.Cr.App.1980); Taylor v. State, 604 S.W.2d 175 (Tex.Cr.App.1980); Moses v. State, 590
S.W.2d 469 (Tex.Cr.App.1979); Cole v. State, 578 S.W.2d 127 (Tex.Cr.App.1979). 
            The motion is granted, and the appeal is dismissed.
 
                                                                                    PER CURIAM
 
July 15, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and,
Wright, J., and McCall, J.